Exhibit 10.48


GUARANTOR JOINDER AGREEMENT
This Guarantor Joinder Agreement (this “Agreement”) dated as of January 12, 2016
is made by each of the parties on Schedule I hereto (the “Additional
Guarantors”), in favor of JPMorgan Chase Bank, N.A., as Administrative Agent (in
such capacity, the “Administrative Agent”) for the Lenders under the Credit
Agreement referred to below.


RECITALS


WHEREAS, reference is made to the Credit Agreement dated as of March 31, 2015
(as amended, amended and restated, supplemented or otherwise modified and in
effect on the date hereof, the “Credit Agreement”), among New Steris Limited,
which, as of the date hereof, has been reregistered as STERIS plc (“New
HoldCo”), as a Borrower, STERIS Corporation (“STERIS”), as a Borrower, the
Guarantors parties thereto from time to time, the Lenders parties thereto and
the Administrative Agent.


WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make Advances to the Borrowers upon the terms and subject to the conditions set
forth therein;
WHEREAS, each Additional Guarantor is a Subsidiary of the Reporting Entity;


WHEREAS, the proceeds of the Advances will be used in part to enable the
Borrowers to make valuable transfers to the Additional Guarantors in connection
with the operation of their respective businesses;


WHEREAS, each Additional Guarantor acknowledges that it will derive a
substantial direct or indirect benefit from the making of the Advances; and


Accordingly, the parties hereto agree as follows:


Section 1. Definitions. Except as otherwise defined in this Agreement, terms
defined in the Credit Agreement are used herein as defined therein.
Section 2. Joinder. As of the date hereof, each Additional Guarantor hereby
agrees that it shall become a “Guarantor” under and for all purposes of the
Credit Agreement with the same force and effect as if originally named therein
as a Guarantor and, without limiting the generality of the foregoing, hereby
expressly assumes all obligations and liabilities of a Guarantor under the
Credit Agreement and the other Loan Documents, including those set forth in
ARTICLE VIII of the Credit Agreement.
Section 3. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.
Section 4. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier,
facsimile or in a .pdf or similar file shall be effective as delivery of a
manually executed counterpart of this Agreement.
Section 5. Miscellaneous. This Agreement shall constitute a “Loan Document” for
all purposes of the Credit Agreement and the other Loan Documents.
[SIGNATURE PAGES FOLLOW]



IN WITNESS WHEREOF, the Additional Guarantors have caused this Guarantor Joinder
Agreement to be duly executed and delivered as of the day and year first above
written.


SYNERGY HEALTH LIMITED


 
By:    /s/ Jonathan Turner     
 
Name: Jonathan Turner
 
Title: Secretary







SYNERGY HEALTH HOLDINGS LIMITED
SYNERGY HEALTH STERILISATION UK LIMITED
SYNERGY HEALTH (UK) LIMITED
SYNERGY HEALTH INVESTMENTS LIMITED
SYNERGY HEALTH US HOLDINGS LIMITED


 
By:    /s/ Jonathan Turner     
 
Name: Jonathan Turner
 
Title: Director



Acknowledged:


JPMORGAN CHASE BANK, N.A., as Administrative Agent
By:   /s/ Brendan Korb  
 
Name: Brendan Korb
 
Title: Vice President





Schedule I
Legal Name
Type of Entity
Jurisdiction of Organization
Synergy Health Limited
Private limited company
England and Wales
Synergy Health Holdings Limited
Private limited company
England and Wales
Synergy Health Sterilisation UK Limited
Private limited company
England and Wales
Synergy Health (UK) Limited
Private limited company
England and Wales
Synergy Health Investments Limited
Private limited company
England and Wales
Synergy Health US Holdings Limited
Private limited company
England and Wales






